Citation Nr: 0432422	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for herniated nucleus 
pulposus with nerve root compression, evaluated as 40 percent 
disabling from May 8, 2003, and 20 percent disabling prior to 
May 8, 2003.

Entitlement to a rating in excess of 10 percent for 
neurological impairment of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied a rating in 
excess of 20 percent for herniated nucleus pulposus with 
nerve root compression.  The Board notes that in a July 2003 
rating decision, the RO increased the 20 percent rating for 
herniated nucleus pulposus with nerve root compression to 40 
percent, effective May 8, 2003.

In October 2001, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When this case was last before the Board in February 2004, it 
was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  For the period beginning May 8, 1993, the veteran's low 
back disability is manifested by limitation of motion and 
incapacitating episodes of no more than 6 weeks' duration in 
the past 12 months; the veteran's lumbar spine is not 
ankylosed. 

3.  For the period prior to May 8, 1993, the veteran's 
herniated nucleus pulposus was manifested by limitation of 
motion that more nearly approximates moderate than severe and 
intervertebral disc syndrome that more nearly approximates 
moderate than severe; incapacitating episodes necessitating 
bedrest prescribed by a physician of a duration of at least 
two weeks in a 12 month period did not occur.

4.  The neurological impairment of the veteran's right lower 
extremity more nearly approximates mild incomplete paralysis 
of the sciatic nerve than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected herniated nucleus pulposus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 5243 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for neurological impairment of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through letters dated in June 2001, 
December 2001 and May 2003 from the RO, the June 2001 
statement of the case, the July 2003 supplemental statement 
of the case, and a February 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  In addition, the veteran was afforded a Travel 
Board hearing in October 2001.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

A July 1996 letter from Tennessee Orthopaedic Associates 
notes that X-ray studies of the lumbar spine showed fairly 
severe degenerative changes in the lower lumbar area with 
severe degenerative disc disease and virtually complete loss 
of the disc space at the L4-5 and L5-S1 levels with 
associated considerable facet hypertrophy.  There was also 
evidence of sciatic tension with positive straight leg 
raising on both sitting and supine positions, indicating 
lumbar radiculitis.  The examiner did not find significant 
focal, motor or sensory deficits.  Ankle jerks were decreased 
bilaterally.  The diagnoses were lumbar spondylosis and 
lumbar radiculitis.  

Records from Landmark Radiology show that in August 1996 the 
veteran was found to have T12-L1 right paracentral disc 
protrusion versus disc herniation, resulting in moderate 
central spinal stenosis, L3-4 and L4-5 mild central spinal 
stenosis secondary to facet hypertrophy, and L5-6 moderate 
central spinal stenosis secondary to central disc herniation 
and bilateral facet arthropathy.

An August 1996 record from Baptist Hospital notes that the 
veteran complained of pain in his back and his right leg.  He 
described the pain as sharp and burning, shooting and 
tingling in nature.  He stated that the pain is worse when 
sitting down.  The plan included epidural steroid treatment.  
In September 1996 the veteran was seen again at Baptist 
Hospital for pain management.  A medical record states that 
the veteran noted a 90 percent decrease in his pain 
symptomatology.  The record of a return visit in October 1996 
notes that the veteran was feeling significantly better after 
having had two previous epidural steroid injections.  He was 
told to follow up on an "as needed" basis.

A September 1996 record from Cheatham Medical Center notes 
that the veteran experienced periodic pain in his back.  
Range of motion was within normal limits in all planes.  
There were no muscle spasms and the veteran reported 
decreased pain in his back.  

According to a December 1998 VA examination report, the 
veteran complained of incapacitating episodes lasting for 
approximately 20 minutes each, and occurring every three to 
four weeks.  Examination of the veteran revealed no postural 
abnormalities.  Range of motion of the lumbar spine included 
flexion to 65 degrees, extension to 10 degrees, left lateral 
bending to 20 degrees, right lateral bending to 20 degrees, 
left torsion to 15 degrees and right torsion to 15 degrees, 
all without dysrhythmia or spasm.  Straight leg raising test 
was negative.  Motor strength was full.  Sensation appeared 
to be intact in the L4 distribution; however, there was some 
paresthesia in the plantar medial aspect of the entire foot.  
Deep tendon reflexes at the patellar level were 1+ on the 
right, 2+ on the left, and absent bilaterally at the Achilles 
level.  The assessment was that the veteran did not have any 
symptoms or signs of herniated disc; however, an MRI was 
ordered.  It was noted that the veteran did not experience 
any pain during the range of motion testing or otherwise.  He 
also did not experience any weakness, stiffness, fatigability 
or lack of endurance.  

A January 1999 MRI showed moderate degenerative disc disease 
at the L4-5 level.  There was minimal compression deformity 
at L1.  There was no misalignment or evidence of metastatic 
disease.  The S1 joints, pelvis and hip joints were normal.  
There was moderate degenerative disc disease in the mid-
thoracic spine, but no evidence of fracture, misalignment or 
metastatic disease.  The report also notes that the examiner 
did not review the veteran's medical records in conjunction 
with the examination.

A March 1999 MRI showed a focus of abnormal high signal on 
both T1 and T2 rated sequences in the T10 vertebral body 
consistent with a hemangioma.  The alignment of the lumbar 
spine was good.  There was some narrowing at T12-L1 and L5-
S1.  At T12-L1 there was a right paracentral disc bulge 
extending into the right lateral recess causing canal 
stenosis and cord impingement.  At T1-2 there was a left 
paracentral disc bulge with osteophyte encroaching on the 
left lateral recess.  This was also impinging on the cord and 
was associated with some osteophyte.  There was flattening of 
the cord secondary to a large central disc bulge with 
extension into lateral recesses at the L4-5 level.  The most 
severe disc herniation was at L5-S1 where there was extension 
into both neural foramina.  The impression was degenerative 
disc disease at the T12-L1 and L4-5 levels, and most severe 
at the L5-S1 level.  

A January 2001 VA examination report notes that the veteran 
complained of constant foot numbness but that he did not 
otherwise have classic radiculopathy symptoms.  Examination 
revealed that the lumbosacral spine was without muscular 
spasm or atrophy.  Flexion was to 75 degrees, and extension 
to 25 degrees.  Deep tendon reflexes were 2+ and symmetric.  
Straight leg testing was negative bilaterally.  The 
assessment was degenerative arthropathy of the lumbosacral 
spine with significant disc herniation but without overt 
neuromuscular compromise.

According to a March 2003 VA examination report, the veteran 
had had diabetes mellitus for the past 15 years.  He 
complained of chronic back pain.  Examination of the lumbar 
spine revealed some mild paraspinal tenderness in the lumbar 
region.  Flexion was to approximately 75 degrees both 
passively and actively.  Passive range of motion past this 
point to about 80 degrees revealed a mild amount of pain.  
Extension was to 0 degrees passively and actively, without 
pain.  Neurologic examination revealed no evidence of any 
loss of sensation in the bilateral lower extremities.  
However, the veteran did have some mild loss of sensation to 
fine touch and pinprick along the right lateral portion of 
his right foot.  He also had severe edema in each thigh.  The 
impression included diabetes mellitus and severe congestive 
heart failure (the veteran has a mitral valve murmur).  The 
examiner opined that the severe bilateral swelling in the 
veteran's lower extremities was due to congestive heart 
failure and not back pain.  The examiner did not order X-rays 
of the lumbar spine because although the veteran was known to 
have degenerative disc disease and some element of 
radiculopathy with some mild loss of sensation in the lateral 
portion of the right foot associated with the S1 nerve 
distribution, the examiner felt that it would be very 
difficult to determine because of the amount of swelling in 
the lower extremities.  

The report of a May 2003 VA examination notes that the 
veteran's claims file and all medical records were reviewed 
thoroughly.  The veteran's neurologic symptoms were noted to 
be worse in the right leg than the left leg.  The examiner 
stated that most of the neurologic symptoms are related to 
radiculopathy from the right lower extremity from the lumbar 
spine disc herniation.  The veteran did not show evidence of 
bilateral diabetic peripheral neuropathy affecting his right 
foot more than his left foot.  The veteran described flare-
ups where the pain is incapacitating.  Such incapacitating 
episodes were described by the veteran as random and frequent 
in occurrence.  Range of motion testing revealed forward 
flexion to 75 degrees, with pain from 50-75 degrees.  He 
displayed 0-10 degrees of extension with pain.  During the 
extension motion the veteran experienced pain with repetitive 
flexion and extension.  Left lateral bending was to 15 
degrees and right lateral bending was to 15 degrees, with 
pain during both excursions of motion.  Neurologic 
examination revealed no loss of motor strength.  The veteran 
also displayed full motor strength in all muscle groups in 
the lower extremities.  However, he did show decreased 
reflexes at the right patellar tendon.  Ankle jerk reflexes 
were not assessed because of the massive lower extremity 
edema.  There was mild loss of fine touch and pinprick 
sensation along the right lateral portion of his right foot 
in the S1 distribution.  Straight leg testing was positive.  
There was some mild tenderness to palpation of the paraspinal 
muscles in the lumbar region.  The May 2003 X-ray study 
report shows that degenerative changes were present 
throughout the lumbar spine, particularly within the inferior 
aspect.  There was osteophyte formation as well as loss of 
disc space height at L4-5 and L5-S1.  There was no 
spondylolisthesis.  The impression was lumbar degenerative 
arthritis with radiculopathy.  The examiner opined that it is 
as likely as not that the veteran's degenerative arthritis is 
related to his heavy lifting while in the military.  

A July 2003 VA medical opinion states that flexion of the 
lumbar spine was actually limited to 50 degrees because of 
pain.  In addition there was objective evidence of pain on 
the range of motion testing of the lumbar spine.  There was 
mild muscle spasm bilaterally.  Functional impairment due to 
incoordination, weakened movement, fatigue, repeated use and 
flare ups, together, additionally limited the flexion of the 
lumbar spine to 30 degrees of forward flexion.  There was 
also objective evidence of radiculopathy of the right lower 
extremity, which showed decreased right knee deep tendon 
reflexes, S-1 distribution sensory loss.  The opinion further 
states that the history and overall picture of the veteran's 
back reveals that the veteran has the equivalent of 
incapacitating episodes lasting at least 4 weeks but less 
than 6 weeks during the past 12 months.  Finally, the 
examiner stated that the veteran is unemployable due to his 
lumbar degenerative disc disease and right leg radiculopathy, 
based upon severe decreased range of motion of the lumbar 
spine and pain in his lumbar spine and right lower extremity.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's low 
back disability.  The revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date. 

Prior to May 8, 2003, the veteran's low back disability was 
assigned a 20 percent evaluation under Diagnostic Code 5293.  
Service connection for peripheral neuropathy of the right 
lower extremity due to diabetes mellitus was granted 
effective September 21, 2001, and a 10 percent evaluation was 
assigned under Diagnostic Code 8520 from that date.  
Effective May 8, 2003, the low back disability was assigned a 
40 percent evaluation on the basis of severe limitation of 
motion, and neurological impairment of the right lower 
extremity due to the low back disability was separately rated 
with the peripheral neuropathy under Diagnostic Code 8520.  
The evaluation for the neurological impairment of the right 
lower extremity remained 10 percent. 

I.  Neurological Impairment of the Right Lower Extremity

At the March 2003 VA examination, there was only mild loss of 
fine touch and pinprick sensation in the right lateral 
portion of the veteran's right foot.  No motor impairment or 
other sensory impairment of the right lower extremity was 
noted.  At the VA examination in May 2003, the veteran was 
noted to have full motor strength in all muscle groups in the 
lower extremities.  He did show decreased reflexes on the 
right patellar tendon and ankle jerk reflexes could not be 
assessed because of the massive lower extremity edema.  
Again, there was only mild loss of fine touch and pinprick 
sensation along the right lateral portion of the veteran's 
right foot in the S1 distribution.  He therefore is 
appropriately rated at 10 percent for mild paralysis of the 
sciatic nerve under this code.

II.  Low Back Disability

A.  Period Prior to May 8, 2003

In July 1996, the presence of severe degenerative disc 
disease and virtually complete loss of the disc space at the 
L4-5 and L5-S1 levels with associated considerable facet 
hypertrophy was noted.  There was also some evidence of 
sciatic tension with positive straight leg raising in both 
sitting and supine positions with indication for lumbar 
radiculitis.  However, no significant focal, motor or sensory 
deficits were noted at that time.  In addition, the veteran 
thereafter obtained relief from epidural steroids treatments, 
according to medical records from Baptist Hospital.  Then, at 
the December 1998 VA examination, the veteran displayed 
substantially useful range of motion without pain and had 
full motor strength.  No signs or symptoms of a herniated 
disc were evident at that time.  Similarly, at the January 
2001 VA examination, there was no spasm or atrophy, range of 
motion of the lumbar spine was not more than moderately 
limited, and there was no overt neuromuscular compromise.  

At the March 2003 VA examination, the veteran was once again 
able to forward flex his lumbar spine to 75 degrees.  He 
experienced only mild pain on motion from 75 to 80 degrees 
and there was only mild paraspinal tenderness.  There was 
mild sensory impairment in the right lower extremity that has 
been separately rated and discussed above.  

On no occasion was the presence of lumbosacral strain noted.  

In sum, during the period prior to May 8, 2003, the medical 
evidence demonstrates that lumbosacral strain was not 
present, that the limitation of motion of the veteran's 
lumbar spine more nearly approximated moderate than severe, 
and that the disability more nearly approximated moderate 
intervertebral disc syndrome than severe intervertebral disc 
syndrome.  Moreover, there is no medical evidence for the 
period from September 23, 2002, through May 7, 2003, of 
incapacitating episodes necessitating bedrest prescribed by a 
physician.  Accordingly, the disability does not warrant more 
than the assigned evaluation of 20 percent during the period 
prior to May 8, 2003.  

B.  Period Beginning May 8, 2003

Under the former or current criteria, an evaluation in excess 
of 40 percent is not authorized for lumbosacral strain or for 
limitation of motion of the lumbar spine unless there is 
unfavorable ankylosis.  The medical evidence demonstrates 
that the veteran retains useful motion of the lumbar spine.   

In addition, according to the July 2003 VA medical opinion, 
the veteran has experienced incapacitating episodes of at 
least 4 weeks duration but no more than 6 weeks duration in 
the past 12 months.  Moreover, there is no other medical 
evidence demonstrating the presence of incapacitating 
episodes of more than 6 weeks duration in a 12 month period.  
Therefore, the disability does not warrant a rating in excess 
of 40 percent on the basis of incapacitating episodes.  

In sum, the disability is properly assigned a 40 percent 
evaluation during the period beginning May 8, 2003, with a 
separate 10 percent evaluation for the neurological 
impairment of the right lower extremity.

III.  Other Considerations

The Board has considered the evidentiary equipoise rule in 
reaching this decision; however, the Board has determined 
that it is not applicable in this case because the 
preponderance of the evidence is against the claims.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his low back disability or the 
peripheral neuropathy/radiculopathy and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased rating for herniated nucleus 
pulposus with nerve root compression is denied.

Entitlement to a rating in excess of 10 percent for 
neurological impairment of the right lower extremity is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



